IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RACHITA BARNES                           : No. 159 EAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
PHL RENTAL PROPERTIES, LLC AND           :
JOHNNY DANG                              :
                                         :
                                         :
PETITION OF: PHL RENTAL                  :
PROPERTIES, LLC                          :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of November, 2017, the Petition for Allowance of Appeal

is DENIED.